Citation Nr: 0825643	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for irritable bowel syndrome.

2.  Entitlement to a disability rating higher than 10 percent 
for liver condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active service from April 1989 to April 1993.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the 
veteran's irritable bowel syndrome is productive of more or 
less constant diarrhea or alternating diarrhea and 
constipation accompanied by constant abdominal distress.  

2.  The veteran's liver condition does not present symptoms 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, 4.21, 
Diagnostic Code (DC) 7319 (2007).

2.  The criteria are not met for a rating higher than 10 
percent for the liver condition.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.114, 4.21, 
Diagnostic Code (DC) 8873-7345 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2006, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued that 
February 2006 VCAA notice letter prior to initially 
adjudicating the veteran's claims in April 2006, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  

Here, because the Vazquez-Flores decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores  v. Peake, No. 05-0355, slip 
op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889.  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim . . . served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 9 (U.S. Vet. App. January 30, 
2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  The 
diagnostic criteria used to determine the relative severity 
of the veteran's liver condition and irritable bowel syndrome 
were provided to him in the April 2006 rating decision, the 
September 2006 statement of the case (SOC), and the February 
2008 supplemental statement of the case (SSOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disabilities met the 
requirements for a higher rating was needed for increases to 
be granted.  Indeed, in response to the April 2006 rating 
decision and the September 2006 SOC, he submitted his 
substantive appeal (VA Form 9) in September 2006 arguing why 
he meets the requirements for a higher rating.  Certainly 
then, he has the requisite actual knowledge of the evidence 
needed to support his claims.

It equally deserves mentioning that the April 2006 letter 
informed the veteran both of the disability ratings and the 
effective date his claims would be assigned if granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).

And as for the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA medical records, 
and VA examinations, including the report of his most recent 
February 2006 VA compensation examination to assess the 
severity of his current disabilities.  Significantly, the 
Board observes that the veteran does not report that the 
condition has worsened since that time, and thus a remand is 
not required solely due to the passage of time since the 
February 2006 VA examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

It also deserves mentioning that, in response to the recent 
March 2006 VCAA Notice of Response form, the veteran 
indicated he had no other information or evidence to submit.  
He therefore requested that his claims be decided as soon as 
possible.

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of a staged rating 
would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Irritable Bowel Syndrome

The veteran asserts that he is entitled to a higher rating 
for his service-connected irritable bowel syndrome, currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 
7319, irritable colon syndrome (spastic colitis, mucous 
colitis, etc.).

Under 7319, a 10 percent evaluation is warranted when the 
condition is moderate, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent evaluation 
is warranted when the condition is severe, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

In February 2006, the veteran had a VA examination.  He 
complained of having stomach cramps and frequent diarrhea 
three or four times a week.  The veteran stated that when he 
has diarrhea, he has to go to the bathroom three or four 
times to have bowel movements.  Additionally, the veteran 
said he gets watery loose stools, but no blood or mucous 
stools.  He stated that he treated the condition with Pepcid 
or Zantac but that neither medication was of much help and 
that he had diarrhea was the day before the examination.  

The examination revealed no evidence of malnutrition or 
dehydration.  A stool examination for ova and parasites was 
taken and found to be negative.  The VA examiner also 
determined that the tests for fecal leukocytes were negative.  
Upon administering a colon barium enema, the VA examiner 
determined that the caliber of the colon was normal, and no 
intrinsic colonic abnormalities were identified.  No polyps 
or diverticular disease of the large bowel were noted.  No 
intrinsic mass lesion or evidence of constriction were noted.  
The VA examiner determined that the cecum, ileocecal 
junction, and terminal ileum appear unremarkable.  The VA 
examiner diagnosed the veteran with frequent diarrhea with 
normal examination.  

The veteran was also regularly treated by the VA Medical 
Center for his irritable bowel syndrome.  In June 2005, a VA 
physician with irritable bowel syndrome, and prescribed 
Omeprazole with directions to take this medication every day 
for his stomach.  In December 2005, the veteran was seen by a 
VA physician for complaints of acid reflex.  He stated he had 
a metallic, acidy taste in his mouth.  At this appointment, 
it was noted that the veteran was not in acute distress and 
was well-nourished.  In March 2006, the veteran was seen by a 
VA physician for diarrhea problems occurring three or four 
times per week.  It was noted that the veteran was well-
nourished and not in any acute distress.  The VA physician's 
diagnosed the veteran with "diarrhea/irritable colon."  In 
May 2006, the veteran reported to a VA physician that his 
cholesterol medication (colestid) has helped quite a bit with 
his diarrhea problems.  It was noted that the veteran was 
well-nourished and not in any acute distress.  The VA 
physician's diagnosis was "diarrhea - has had some 
improvement overall with the colestid."  At his July 2007 
appointment, the veteran was still being prescribed and 
taking colestid.  It was noted at this appointment that the 
veteran was well-nourished and not in any acute distress.   

In addition, in lay statements, the veteran's spouse 
corroborated the veteran's account as to the nature and 
severity of his irritable bowel syndrome based on her first 
hand accounts.  In this regards, the Board observes that his 
spouse is competent to report observing the occurrence of 
these symptoms as no formal training is necessary to do so.  
See 38 C.F.R. § 3.159(a)(2) (2007).  

Thus, the February 2006 VA examiner diagnosed the veteran as 
having frequent diarrhea, which is consistent with the lay 
accounts regarding the frequency and severity of the 
condition.  In its role as a finder of fact, the Board finds 
the account offered by the veteran and his spouse credible.  
Thus, in light of the competent lay and medical evidence, and 
resolving all reasonable doubt in his favor, the Board finds 
that the veteran's disability most closely approximates 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, thus warranting a maximum 
schedular rating of 30 percent.

Liver Condition

The veteran asserts that he is entitled to a higher rating 
for his service-connected liver condition, currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, DC 
8873-7345, chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, autoimmune hepatitis, 
hemachromatosis, drug-induced hepatitis, etc., but excluding 
the bile duct disorders and hepatitis C). 

Under this hyphenated rating code, DC 8873 signals an 
undiagnosed illness for a Persian Gulf War veteran most 
analogous to one of the lower digestive system diseases found 
in VA's Rating Schedule.  This evaluation is in accordance 
with M21-1MR, Part IV, Subpart ii, Chapter 2, Section D 
(December 21, 2005).  Diagnostic Code 8873 denotes an 
undiagnosed illness involving the lower digestive system, but 
contains no rating criteria.

Under DC 7345, a 10 percent rating is warranted when there is 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114. 

A 20 percent rating is warranted when there is daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  38 C.F.R. § 4.114.

For purposes of evaluating conditions under DC 7345, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, DC 7345, Note 2.

In February 2006, the veteran had a VA examination.  The 
veteran complained that the right side of his abdomen will 
swell up and hurt every now and then and denied having a 
history of nausea, vomiting, fevers, or weight loss.  The 
veteran stated that even though his appetite has been good, 
he has been unable to keep anything down because everything 
he eats goes out.  The VA examiner noted that the veteran is 
currently not on medication for his liver condition.  

Upon examination, the VA examiner noted that the veteran was 
well-nourished and well-built.  The VA examiner determined 
that there was no evidence of anemia, cyanosis, clubbing of 
fingers, edema of the feet, malnutrition, or dehydration.  
The VA examiner determined that the veteran's abdomen was 
non-tender with no masses, no organomegaly, no hernia, no 
inguinal lymphadenopathy, and no evidence of any ascites.  
The VA examiner also determined that there was no evidence of 
jaundice, spider angiomata, or palmar erythema.  The VA 
examiner's diagnosis was "no evidence of any liver 
abnormality." 

This evidence shows the veteran is not entitled to a rating 
higher than 10 percent under DC 7345 because the evidence of 
record does not establish that the veteran has daily fatigue, 
malaise, and anorexia.  In the February 2006 VA examination, 
it was determined that the veteran is well-nourished, and 
does not suffer from malnutrition, dehydration, nausea, 
vomiting, or weight loss.  The veteran told the VA examiner 
that his appetite has been good.  The VA examiner's diagnosis 
was "no evidence of any liver abnormality."  Furthermore, 
the record does not contain evidence establishing that the 
veteran suffered from incapacitating episodes having a total 
duration of at least two weeks, but less than four weeks.

In light of the above medical evidence and the veteran's 
report of symptoms, the Board finds that the preponderance of 
the evidence is against his claim of entitlement to a higher 
rating.  Indeed, the VA examiner found no evidence of liver 
disease, and the veteran denied suffering from nausea, fever 
or weight loss or evidence of incapactiting episodes.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96; see 
also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 30 percent rating for irritable bowel 
syndrome is granted.

An increased rating for liver disease is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


